Opinion by
Ekwall, J.
It was stipulated that the issue herein is the same in all material respects as that presented in Mamary Bros., Inc. v. United States (21 Cust. Ct. 135, C. D. 1142). In accordance therewith it was held that the currency of the invoices should be converted at the buying rate in the New York market *289at noon on the day of exportation (the “free” rate of exchange for pounds sterling),, as certified by the Federal Reserve bank and set forth by the collector on each of the entries involved. The protests were sustained to this extent.